

116 HRES 314 IH: Providing for the consideration of the bill (H.R. 336) to make improvements to certain defense and security assistance provisions and to authorize the appropriation of funds to Israel, to reauthorize the United States-Jordan Defense Cooperation Act of 2015, and to halt the wholesale slaughter of the Syrian people, and for other purposes.
U.S. House of Representatives
2019-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 314IN THE HOUSE OF REPRESENTATIVESApril 10, 2019Mr. Zeldin (for himself and Mr. Kustoff of Tennessee) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONProviding for the consideration of the bill (H.R. 336) to make improvements to certain defense and
			 security assistance provisions and to authorize the appropriation of funds
			 to Israel, to reauthorize the United States-Jordan Defense Cooperation Act
			 of 2015, and to halt the wholesale slaughter of the Syrian people, and for
			 other purposes.
	
 That immediately upon adoption of this resolution, the House shall proceed to the consideration in the House of the bill (H.R. 336) to make improvements to certain defense and security assistance provisions and to authorize the appropriation of funds to Israel, to reauthorize the United States-Jordan Defense Cooperation Act of 2015, and to halt the wholesale slaughter of the Syrian people, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except—
 (1)one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Foreign Affairs; and
 (2)one motion to recommit. 2.Clause 1(c) of rule XIX shall not apply to the consideration of H.R. 336.
		